DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected system, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/26/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hart et al. (US 2016/0296538 A1).
Regarding claim 1, Hart et al. (‘538) teach a method for generating output data indicating hypoxic fraction and equilibration kinetics of small molecular-weight imaging tracers using dynamic PET, CT, or MR imaging (see [0008], [0016], [0040]) comprising, at a processor: processing PET, CT, or MR image data to extract an equilibration rate for a small molecular-weight imaging agent (see [0015], [[0023], [0038]); processing PET image data to extract a .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart et al. (US 2016/0296538 A1) in view of Halpern (US 2014/0285198 A1).
Regarding claim 2, Hart et al. (‘538) teach the method of claim 1, but fail to explicitly teach wherein the output data comprises parametric maps indicating a spatial distribution of binding and equilibrium rates. However, Halpern (‘198) from the same field of endeavor do teach parametric maps indicating a spatial distribution of binding and equilibrium rates (see [0111]; and Fig. 1D). It would be obvious to one of ordinary skill in the art to combine the invention of claim 1 with the features of Halpern for the benefit of enhancing a practitioner’s diagnostics of a patient in developing a treatment plan.
Regarding claim 3, Hart et al. (‘538) teach the method of claim 1 but fail to explicitly teach wherein displaying the visual elements representing the output data comprises displaying the visual elements on a contoured image of the region of interest. However, Halpern (‘198) from the same field of endeavor do teach visual elements representing the output data comprises displaying the visual elements on a contoured image of the region of interest (see [0111]; and Fig. 1D). It would be obvious to one of ordinary skill in the art to combine the invention of claim 1 with the features of Halpern for the benefit of enhancing a practitioner’s diagnostics of a patient in developing a treatment plan.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REMALY whose telephone number is (571)270-1491. The examiner can normally be reached Mon - Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/MARK D REMALY/Primary Examiner, Art Unit 3793